ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-053,12-054, 12-05 and 12-056, concluding that RANDI K. FRANCO of MORRISTOWN, who was admitted to the bar of this State in 1991, should be disciplined for unethical conduct, including violations of RPC 1.5(d) (commingling of funds and charging a non-refundable retainer), RPC 1.7(a) (conflict of interest), RPC 1.8(a) (impermissible business transaction with client), RPC 1.15(d), Rule 1:21-6 (recordkeeping violations), and for the knowing misappropriation of escrow funds in violation of Rule 1.15(a) and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174(1985);
And RANDI K. FRANCO having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And the Court having concluded from its review of the matter that the record does not support a finding of knowing misappropriation by clear and convincing evidence, but rather a finding of negligent misappropriation, and having determined that a three-month suspension from practice is the appropriate discipline for the totality of respondent’s unethical conduct;
*472And good cause appearing;
It is ORDERED that RANDI K. FRANCO is suspended from the practice of law for a period of three months, effective January 4, 2013, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.